709 S.E.2d 917 (2011)
STATE
v.
Haiber V. MONTERHERMOSO.
No. 166P11-1.
Supreme Court of North Carolina.
June 15, 2011.
Kathleen N. Bolton, Assistant Attorney General, for State of North Carolina.
Haiber Montehermoso, Spruce Pine, for Montehermoso, Haiber, for State of North Carolina.
Locke Bell, District Attorney.
The following order has been entered on the motion filed on the 28th of April 2011 by Defendant for Notice of Appeal:
"Motion Dismissed by order of the Court in conference, this the 15th of June 2011."